Citation Nr: 0300774	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  95-33 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.  He is deceased, and the appellant is his 
surviving spouse. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision, in which the 
North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO), denied the appellant's 
claim for service connection for the cause of the 
veteran's death.

Subsequently in July 1997 and January 1999, the Board 
remanded this case for additional development and to 
obtain complete radiation exposure information for the 
veteran.  The additional development has been completed 
and the case is ready for adjudication.

A personal hearing was held at the RO in April 1995.  A 
copy of the transcript is in the claims file. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to 
substantiate her claim.

2.  The veteran died on March [redacted], 1993.  According to the 
Certificate of Death, the immediate cause of the veteran's 
death was carcinoma of the brain with edema due to or as a 
consequence of metastatic carcinoma to the brain and lungs 
due to or as a consequence of transitional cell carcinoma 
of the left ureter.  No other contributing causes were 
listed and no autopsy was performed. 

3.  Prior to his death, the veteran was service-connected 
for residuals of gunshot wounds (GSW), Muscle Group (MG) 
XXI, right with retained metal fragments, rated at 10%; 
and residuals GSW, MG III, right, rated as noncompensable.

4.  The veteran's fatal metastatic carcinoma to the brain 
and lungs due to or as a consequence of transitional cell 
carcinoma of the left ureter was not manifested in service 
or in the first post-service year, and it is not shown to 
have been related to the veteran's active service.  

5.  The veteran was not exposed to ionizing radiation 
during service.

6.  There is no causal relationship between the veteran's 
fatal metastatic carcinoma to the brain and lungs due to 
transitional cell carcinoma of the left ureter, first 
shown to be present many years after service and any 
incident of service, including claimed exposure to 
ionizing radiation.

7.  A disability of service origin is not shown to have 
caused death or played any part in death.

CONCLUSION OF LAW

The veteran's death was not due to or the result of 
disease incurred in or aggravated by service, or which may 
be presumed to have been incurred in service, and a 
service-connected disability did not contribute 
substantially or materially to cause his death.  
38 U.S.C.A. §§ 1110, 1310, 1312, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310, 3.311, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to 
the appellant's claim.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, 114 Stat. 2096 (2000) 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002), went into 
effect.  VA has promulgated revised regulations to 
implement these changes in the law.  38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the appellant of evidence 
and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate her claim and which information and evidence 
she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf by means 
of letters in January 1995 and October 2002; the 
discussion in the April 1994 rating decision; by the Board 
Remands in July 1997 and January 1999; the May 1995 
statement of the case; and October 1995, April 1998, July 
1998, and June 2002 supplemental statements of the case.  

The Board notes that during the pendency of the veteran's 
appeal, the regulations listing the diseases subject to 
presumptive service connection was amended and added 
several new diseases specific to radiation-exposed 
veterans.  The amendment  was effective on March 26, 2002. 
The Court has held that "where the law or regulation 
changes after a claim has been filed or reopened but 
before the administrative or judicial appeal process has 
been concluded, the version most favorable to the 
appellant generally applies." White v. Derwinski, 1 Vet. 
App. 519, 521 (1991). See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  By letter dated in November 2002, VA 
informed the appellant of the aforementioned changes in 
the regulation specific to radiation-exposed veterans.  A 
response was received later in November 2002 which 
indicated that all available evidence and argument had 
been submitted in support of the appellant's claim.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d).  The duty to 
assist also includes obtaining records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
appellant.  If VA is unable to obtain records identified 
by the appellant, VA must notify her of the identity of 
the records that were not obtained, explain the efforts 
taken to obtain the records, and describe any further 
action to be taken.    

The Board finds that VA has met its duty to assist the 
appellant in the development of her claim under the VCAA.  
VA requested additional radiation data from the service 
Radiation and Dosimetry Center in January 1999 and 
December 1999, and from the Threat Reduction Agency in 
July 2000.  There does not appear to be any outstanding 
service records that are relevant to this appeal.  In 
addition, the appellant had the opportunity to testify 
before a hearing officer at the RO in April 1995.  

Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the appellant.  
As there is no indication that there are additional 
records that should or could be obtained, and it appears 
that all pertinent evidence is on file, no further 
development is indicated.

Background.  The appellant and her representative contend, 
in essence, that service connection should be granted for 
the cause of the veteran's death.  The appellant has 
asserted her belief that the veteran's exposure to 
ionizing radiation in service caused the transitional cell 
carcinoma of the left ureter which metastasized to his 
brain and lungs and caused his death.  

Service records are silent as to any exposure to ionizing 
radiation in service or for complaints or treatment of 
transitional cell carcinoma of the left ureter in service.  
The service medical records reveal treatment for mortar 
fragment wounds in service on Okinawa in 1945.  No 
treatment or diagnosis of any type of cancer disorder was 
noted during service.

VA hospital records dated in July 1992 reflect that the 
veteran presented with a six month history of left flank 
pain and hematuria.  It was determined that he had 
transitional cell carcinoma of the left kidney.  He 
subsequently underwent chemotherapy treatment.  In 
September 1992, the records noted that the cancer included 
renal/pelvis involvement and lung metastasis.  In December 
1992, it was noted that the veteran's cancer had 
metastasized to his brain in several places and it could 
not be resected.

The veteran died at his home on March [redacted], 1993.  The 
certificate of death lists the cause of death as carcinoma 
of the brain with edema due to or as a consequence of 
metastatic carcinoma to the brain and lungs due to or as a 
consequence of transitional cell carcinoma of the left 
ureter.  No other contributing causes were listed and no 
autopsy was performed. 

By rating action in April 1994, service connection was 
denied for the cause of the veteran's death due to mustard 
gas exposure and due to radiation exposure.  In making 
that determination the RO noted that the records did not 
reveal any exposure to mustard gas or to radiation 
exposure in service.  The RO noted that metastatic 
carcinoma of the brain and lungs secondary to transitional 
cell carcinoma of the ureter was not shown by the medical 
evidence to have manifested within the first year after 
service.  In addition it was not one of the recognized 
radiogenic diseases listed.

In a personal hearing at the RO in April 1995 the 
appellant testified that she married the veteran after 
service in July 1946.  He told her that he visited the two 
towns that had the atomic attacks.  "He said that 
everything was dead, you know, the animals and things, and 
he said, the horses looked like they had been just fried, 
their hides had popped open, I mean bursted the skin on 
them, and their eyes was popped out of their heads....."   
He also told her they helped to clean up around Nagasaki.  
He told her he was sitting outside when the bomb went off, 
and they thought it was an earthquake.  There was a big 
cloud they could see up in the sky.  The appellant also 
indicated that she was informed by the veteran's doctor 
that he apparently also had shrapnel shown in his lung x-
rays "where he had the largest cancer." He told her, "it 
was shrapnel that he got in service where the largest 
cancer growth."

The Board in July 1997 denied service connection for the 
cause of the veteran's death due to mustard gas exposure 
as the disease causing the veteran's death was neither 
shown to be caused by mustard gas exposure nor was it 
shown to be incurred or aggravated in service.  Regarding 
the claim for service connection for the cause of the 
veteran's death due to radiation exposure the Board 
remanded this claim to clarify the veteran's location 
during service.  The Board noted that while NPRC accounted 
for the veteran's unit's whereabouts it did not address 
specifically the veteran's whereabouts.  The RO was 
requested to ask whether the veteran was given any 
temporary assignments directing him to within 10 miles of 
the city limits of Nagasaki at any time from August 1945 
to January 1946 or whether he was at any time stationed 
within 10 miles of the city limits of Hiroshima or 
Nagasaki, Japan.

Subsequently additional records consisting of several 
morning reports were received from NPRC.  None of theses 
records appear to have placed the veteran within 10 miles 
of Hiroshima or Nagasaki.  

The Board in January 1999 remanded the case to obtain the 
available dose assessments for the veteran from the 
Department of Defense in accordance with 38 C.F.R. 
§ 3.311.

A letter was sent to the Army Radiation Standards and 
Dosimetry Laboratory in December 1999.  A January 2000 
response indicated they had no records of exposure for the 
veteran.  They however noted their records only went back 
to 1954.

A letter was sent to the Defense Threat Reduction Agency 
in July 2000.  In response a letter was received in 
October 2000.  The response indicated that Army records 
did not place the veteran with the occupying forces in 
Hiroshima or Nagasaki.  The available records placed him 
no closer than Yokohama, or approximately 400 miles from 
Hiroshima and 550 miles from Nagasaki.  

In November 2002 the Board notified the appellant of a 
change in the regulations specific to radiation exposed 
veterans.  She was sent a copy of the amended regulations 
and given 60 days to review the changes and submit 
additional evidence or argument.  The appellant in 
November 2002 requested the Board to proceed with the 
appeal.

Law and Regulations.   To be entitled to service 
connection for a disease or disability, the evidence must 
show that such disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. §§ 3.303(a), 3.306.

Presumptive service connection may be granted for certain 
chronic diseases listed in 38 C.F.R. § 3.309(a), including 
cancer, although not otherwise established as incurred in 
service, if manifested to a compensable degree within the 
applicable time limits under 38 C.F.R. § 3.307 following 
90 days continuous active service during a period of war 
or following peacetime service on or after January 1, 
1947, provided the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137.

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may 
be entitled to receive dependency and indemnity 
compensation.  38 U.S.C.A. § 1310.

In order to establish service connection for the cause of 
the veteran's death, the evidence must show that a 
service- connected disability was either the principal or 
a contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  A 
contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the 
service- connected disability contributed to death, it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.

There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to 
have a material influence in accelerating death.  In this 
situation, however, it would not generally be reasonable 
to hold that a service- connected condition accelerated 
death unless such condition affected a vital organ and was 
of itself of a progressive or debilitating nature.  38 
C.F.R. § 3.312.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during 
service can be demonstrated by three different methods.  
See Davis v. Brown, 10 Vet. App. 209 (1997); Rucker v. 
Brown, 10 Vet. App. 67 (1997).  There are certain types of 
cancer that are presumptively service connected specific 
to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311.  Third, 
service connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty 
or on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-
risk activity" is defined to mean onsite participation in 
a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima, Japan or Nagasaki, 
Japan by U.S. forces during the period beginning August 6, 
1945, and ending on July 1, 1946; or internment as a 
prisoner of war (or service on active duty in Japan 
immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of U.S. occupation forces in 
Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).

Diseases specific to radiation-exposed veterans are as 
follows:  (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) 
multiple myeloma; (x) lymphomas (except Hodgkin's 
disease); (xi) cancer of the bile ducts; (xii) cancer of 
the gall bladder; (xiii) primary liver cancer (except if 
cirrhosis or hepatitis B is indicated); (xiv) cancer of 
the salivary gland; (xv) cancer of the urinary tract; 
(xvi) bronchiolo-alveolar carcinoma.  38 C.F.R. § 
3.309(d)(2).  As previously noted as of March 26, 2002, 
(xvii) cancer of the bone; (xviii) cancer of the brain; 
(xix) cancer of the colon; (xx) cancer of the lung; and 
(xxi) cancer of the ovary were added to the list.  (See 67 
Fed. Reg. 3612-3616 (Jan. 25, 2002)).

38 C.F.R. § 3.311 provides instruction on the development 
of claims based on exposure to ionizing radiation, and 
does not refer to any other types of radiation exposure.  
Section 3.311(a) calls for the development of a dose 
assessment where it is established that a radiogenic 
disease first became manifest after service, where it was 
not manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.

Dose data is requested from the Department of Defense in 
claims based on participation in atmospheric nuclear 
testing, and claims based on participation in the U.S. 
occupation of Hiroshima or Nagasaki, Japan, prior to July 
1, 1946.  38 C.F.R. § 3.311(a)(2) (2002).

In all other claims involving radiation exposure, a 
request will be made for any available records concerning 
the veteran's exposure to radiation.  These records 
normally include but may not be limited to the veteran's 
Record of Occupational Exposure to Ionizing Radiation (DD 
Form 1141), if maintained, service medical records, and 
other records which may contain information pertaining to 
the veteran's radiation dose in service.  All such records 
will be forwarded to the Under Secretary for Health, who 
will be responsible for preparation of a dose estimate, to 
the extent feasible, based on available methodologies.  38 
C.F.R. § 3.311(a)(2)(iii).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: 
thyroid cancer, breast cancer, bone cancer, liver cancer, 
skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular 
disease, ovarian cancer, parathyroid adenoma, tumors of 
the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i).

A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2002).  
When a claimant seeks benefits and the evidence is in 
relative equipoise, the claimant prevails.  Gilbert v. 
Derwinski, 1 Vet. App.49 (1990).  The preponderance of the 
evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  
The benefit-of-the-doubt rule does not apply when the 
Board has found that a preponderance of the evidence is 
against the claim.  Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).

Analysis.  Initially, the Board finds that VA has complied 
with all of the applicable provisions of 38 C.F.R. § 
3.311.  As outlined above, in order to establish service 
connection for the cause of the veteran's death, the 
evidence of record must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

The service medical records do not contain findings 
indicative of cancer, including transitional cell 
carcinoma of the left ureter.  Post service medical 
evidence are silent until 1992 when the veteran first 
presented with left flank pain and hematuria.  

There are several types of radiation-related cancer which 
are presumptively service connected under 38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d); see also 38 C.F.R. § 3.311.  
Cancers of the brain, lung and urinary tract are among 
those cancers.  However, this presumption may be rebutted 
if competent medical evidence indicates to the contrary.  
Id.; 38 C.F.R. § 3.307(d).

The Board has reviewed the record, which clearly 
establishes that the veteran had transitional cancer of 
the ureter which metastasized to the lungs and brain and 
that brain cancer and edema was the disease which produced 
his death.  However, the record further reveals that 
transitional cell carcinoma of the left ureter was not 
manifested until about 46 years after the veteran's 
separation from service, and no medical evidence is of 
record relating the cancer to the veteran's military 
service.  Accordingly, there is no basis for a grant of 
service connection for the veteran's fatal transitional 
cell carcinoma of the left ureter on a direct basis as the 
disease did not have its onset during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Further, there is no 
basis for a grant of service connection for the veteran's 
fatal transitional cell carcinoma of the left ureter on 
the grounds that the fatal carcinoma was manifested to a 
compensable degree within one year after his separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

Moreover, the evidence does not show that the veteran 
participated in a "radiation-risk activity" as defined by 
applicable regulations pertaining to diseases subject to 
presumptive service connection in a radiation-exposed 
veteran.  As previously stated, a "radiation risk 
activity," means, as herein pertinent, the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending 
on July 1, 1946.  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 
3.309(d)(3)(ii).  In turn, the term "occupation of 
Hiroshima or Nagasaki, Japan, by United States forces" 
means official military duties within 10 miles of the city 
limits of either Hiroshima or Nagasaki, Japan, which were 
required to perform or support military occupation 
functions such as occupation of territory, control of the 
population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation 
of the infrastructure or deactivation and conversion of 
war plants or materials.  38 C.F.R. § 3.309(d)(3)(vi).

The Board notes that lung cancer and brain cancer were not 
diseases listed as subject to presumptive service 
connection in a radiation-exposed veteran when the RO 
entered its April 1994 decision denying service connection 
for the cause of the veteran's death.  However, as noted 
they were added to the list of diseases subject to 
presumptive service connection specific to radiation-
exposed veterans effective March 26, 2002.  See 38 C.F.R. 
§ 3.309(d)(2)(xviii)(xviii).  When a law or regulation 
changes during the course of an appeal, the version of the 
law or regulation most favorable to the appellant 
generally applies.  Karnas, supra.  The revised regulation 
is more favorable to the appellant and will be applied in 
the disposition of the claims on appeal.  However, 
although brain and lung cancer are now among the diseases 
for which presumptive service connection is available for 
radiation-exposed veterans, the evidence establishes that 
the veteran was not a radiation-exposed veteran, as 
defined by pertinent governing criteria.  Thus, the 
veteran's fatal metastatic brain and lung cancers cannot 
be presumptively service-connected under the provisions of 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).

Service connection also may be established for 
disabilities deemed as potentially "radiogenic" diseases 
pursuant to 38 C.F.R. § 3.311.  In this regard, the Board 
observes that, under this section, radiation exposure is 
conceded where military records do not establish the 
veteran's presence or absence from a site at which 
exposure to radiation is claimed to have occurred.  See 38 
C.F.R. § 3.311(a)(4)(i).  Brain and lung cancers are 
considered to be a potentially radiogenic disease pursuant 
to 38 C.F.R. § 3.311.  However, the demonstration of a 
potentially radiogenic disease and exposure to ionizing 
radiation during service does not necessarily establish 
entitlement to service connection.  All relevant factors, 
including the amount of radiation exposure, must be 
considered in determining whether the record supports the 
contended etiologic relationship.

This appeal turns on whether the evidence supports the 
appellant's contention that the veteran's fatal metastatic 
brain and lung cancer was a "radiogenic" disease, i.e., 
that brain and lung cancer developed as a result of 
claimed in-service exposure to ionizing radiation.  Here, 
the appellant contends that the veteran was exposed to 
ionizing radiation when his unit was stationed in the 
immediate vicinity of Hiroshima and Nagasaki, Japan, 
shortly after the atomic bomb was dropped.  During his 
lifetime, the veteran reported that he helped clean up 
Nagasaki.  He also reported sitting outside when the bomb 
went off.  There was a big cloud they could see that way 
up in the sky.  However, the objective evidence does not 
substantiate the claimed proximity to Nagasaki (or for 
that matter, to Hiroshima, the other Japanese City on 
which an atomic bomb was dropped).  In this regard, the 
Defense Threat Reduction Agency has determined that the 
veteran was never stationed closer than 550 miles from 
Nagasaki and 400 miles from Hiroshima during service.  
Thus, the record verifies the veteran's absence from a 
site at which exposure to radiation is claimed to have 
occurred.

The evidence does not establish that the veteran was 
exposed to ionizing radiation in service.  Accordingly, 
further development under 38 C.F.R. § 3.311 is not 
warranted, and the appellant's claim for service 
connection for the cause of the veteran's death, based on 
fatal brain and lung cancer stemming from reported in-
service exposure to radiation, must be denied.
 
An in-service disease or injury is one of the elements 
required to prevail in a claim for service connection for 
disability.  In this case, radiation exposure is the 
claimed in-service disease or injury.  Here, the evidence 
demonstrates that the veteran was not exposed to radiation 
during service.

For the foregoing reasons, the claim for service 
connection the cause of the veteran's death is denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against 
the claim, that doctrine is not applicable in the instant 
appeal.  38 U.S.C.A. 5107(b) (West 1991 and Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

